Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 011/13/2020.
Examiner Notes
3. Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Reply to Applicants arguments
4. Applicants arguments filed with the office on 11/13/2020 are directed to amended claim limitations. Please see the rejection below Jiang et al (CN 105158542 A and in view of Hollman (US 2003/0042921 A1) for Claims 11-15; Jiang et al (CN 105158542 A), Hollman (US 2003/0042921 A1) and in further view of Han et al (CN 10599619A) for Claims 16-19; Jiang et al (CN 105158542 A), Hollman (US 2003/0042921 A1) and in further view of Fischer (US 5969238 A) for Claims 20, 21.

With respect to Applicant’s arguments regarding probe pressure (paragraphs [0006], [0013], [0147], [0171]), temperature controller and cooling module (paragraphs [0211], [0212]), please see Hollman (US 2003/0042921 A1).
Applicant's amendments to the claims and arguments which were not persuasive resulted in the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
5. Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (CN 105158542 A, machine translation provided with the previous office action) and in view of Hollman (US 2003/0042921 A1).
Regarding independent claim 11, Jiang et al  (CN 105158542 A)  teaches, A portable thermoelectric potential detector (figure 1), comprising a test fixture for fixing a sample to be tested (comprises a box 2 with a working plate 4, securing means for securing the metal to be 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
detecting the sample to be tested, a collection and control unit for controlling detecting of the probe assembly (force-feedback mechanism as described in page 4) and collecting a voltage signal of the probe assembly (element 34, figure 2, nanovoltmeter), and a probe cooling unit wherein, the probe assembly unit comprises two probe assemblies (element 17, element 25, figure 2), each probe assembly includes a probe (element 16, 24, figure 2) for loading on the surface of the sample to be tested (figure 2, page 3) and a linear motor (element 9, figures 1 and 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
2) for driving the probe to move and load on the surface of the sample to be tested (pages 3 and 4); an output of the linear motor is connected to the probe (pages 3 and 4); the collection and control unit is electrically connected to the linear motor, and is further configured to transmit a first control signal for controlling a moving distance and a loading force of the linear motor (page 4, power control command is sent to Force Feedback Controller 32 by switch 30 by computing machine 29, Force Feedback Controller 32 controls the first electronic  slide unit 17 and the second electronic slide unit 25 respectively and drives the first probe assembly and the second probe assembly to move along Z-direction to realize loading, and force signal is sent to Force Feedback Controller 32 and realizes loading force feedback and control by the first force sensor 11 and the second force sensor 19); the probe cooling unit is removably connected with the probe assembly (temperature controller 31 is 
 Hollman (US 2003/0042921 A1) teaches, the collection and control unit controls a pressure of the probe on the sample to be tested by adjusting a current of the linear motor (paragraphs [0006], [0013], [0147], [0171]; motorized manipulators, probe assembly, motor, touchdown sensing mechanism); the probe cooling unit comprises a cooling module; the probe assembly is removably connected with the probe cooling unit (paragraphs [0211], [0212]).
Therefore it would have been obvious to one of the ordinary skill in the art to have combined the teachings of Jiang et al and Hollman to provide a motorized manipulation of probes and a removable cooling unit.
One of the ordinary skill in the art would have been motivated to make this modification, as a force control which allows the force with which the probe point touches the DUT to be adjusted to either require less force for sensing or require more force for sensing depending on what type of sensitivity is desired for a particular application, and the temperature control system 552 with cooling tubes 554  to dissipate any unwanted heat, additional lines carrying fluid about the carrier 250, manipulators 252a-d, probes 256 and motion control components may be employed to control the temperature of each device and/or assist in controlling the temperature within housing 102, as taught by Hollman.
Regarding dependent claim 12, Jiang et al (CN 105158542 A) and Hollman (US 2003/0042921 A1) teach, the portable thermoelectric potential detector according to claim 11.
Jiang et al further teaches, the collection and control unit comprises an FPGA microprocessor (computing machine 29 is connected to a control device also comprises control box 35, and above-mentioned Force Feedback Controller 32, temperature controller 31, displacement controller 33, nanovoltmeter 34 and switch 30 are arranged in control box 35, a control box in which various instruments and controllers are integrated).
Therefore it would have been obvious to one of the ordinary skill in the art to have modified the teachings of Jiang et al to provide a powerful microprocessor to make the system portable is also a conventional technical means in the art, and the choice of FPGA is a conventional technical choice in the art without requiring any additional inventive step.

Regarding dependent claim 13, Jiang et al (CN 105158542 A) and Hollman (US 2003/0042921 A1) teach, the portable thermoelectric potential detector according to claim 11.
Jiang et al further teaches, wherein, the probe assembly further includes a heater (elements 13 and 21, figure 2) for heating the probe and a temperature sensor (element 31, figure 2) for measuring a temperature of the probe; the collection and control unit is electrically connected to the temperature sensor (temperature controller 31 be connected with the second heating plate 21 with the first heating plate 13 respectively, and temperature controller 31 is also connected with computing machine 29 by switch 30), and is further configured to receive temperature information measured by the temperature sensor (page 4), and send a second control signal for adjusting heating temperature to the heater according to the temperature 

Regarding dependent claim 14, Jiang et al (CN 105158542 A) and Hollman (US 2003/0042921 A1) teach, the portable thermoelectric potential detector according to claim 11.
Jiang et al further teaches, wherein, the temperature sensor is a platinum electrode embedded in the probe (control device comprises the temperature control device of temperature for measuring and control the first probe assembly and the second probe assembly respectively, and this temperature control device comprises the temperature controller be connected with the second heating plate with the first heating plate respectively. Its temperature set-up mode has two kinds: absolute temperature set model and temperature difference set model. Under absolute temperature set model, set the heating-up temperature of the first probe and the second probe respectively, automatically load realization by temperature controller; Under temperature difference set model, the temperature difference between setting first probe 
Jiang et al clearly teaches controlling the temperature through the temperature controller 31.
It is only require a routine skill in the art to use the platinum probe for the measurement of the temperature. (For ex: Lugli (US 20160273976 A1) teaches the use of a platinum thermocouple).

Regarding dependent claim 15, Jiang et al (CN 105158542 A) and Hollman (US 2003/0042921 A1) teach, the portable thermoelectric potential detector according to claim 11.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Jiang et al further teaches, a motor 9 attached to a casing 2, probe assemblies 17 and 25 as shown in figures 1 and 2.
Jiang et al discloses the claimed invention except for motor being housed inside the casing 2. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the motor inside the casing and 2 adjust the probe assembly spacing, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
6. Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (CN 105158542 A, translation provided with the previous office action), Hollman (US 2003/0042921 A1) and in further view of Han et al (CN 10599619A, translation provided with the previous office action).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
Regarding dependent claim 16, Jiang et al (CN 105158542 A) and Hollman (US 2003/0042921 A1) teach, the portable thermoelectric potential detector according to claim 15.
Jiang et al further teaches a clamp assembly spatial accommodation fixed part 6, be rotationally connected and the fastening bolt 8 on fixed part 6, the compact heap 7 that is connected with fastening bolt 8 (as shown in figure 1).
Han et al (CN 10599619A) discloses a metal thermoelectric potential measuring instrument, which belongs to the same technical field as the present application, wherein (Figures 1, 3 and their description) a table clamp for fixing a small diameter sample is disclosed. Arranging probe assembly units in the form of assembly cassettes is a conventional technique in the art, and providing a clamp for ease of disassembly and assembly comprising a first bracket, a pair of connectors provided on the first bracket, the removable and slidable of the cartridge between the pair of connectors so that the entire cartridge can be removed directly when disassembly is required is an adaptable design in the art, which does not require inventive effort.
Therefore it would have been obvious to one of the ordinary skill in the art to have combined the teachings of Jiang et al, Hollman and Han et al to provide a test fixture with a mechanism to fix a small diameter sample and a slidable cassette mechanism.
One of the ordinary skill in the art would have been motivated to make this modification, such that different sample sizes can be accommodated for testing.

Regarding dependent claim 17, Jiang et al (CN 105158542 A), Hollman (US 2003/0042921 A1), and Han et al (CN 10599619A) teach, the portable thermoelectric potential detector according to claim 16.
Han et al further teaches, (Figures 1 and 3 and their description) discloses that a first support block 5 and a second support block 6 are slidably arranged in the X-axis dovetail groove 3, the distance between said first support block 5 and said second support block 6 being adjustable to accommodate different sizes of metal specimens 18 to be tested. The first supporting block (5) and the second supporting block (6) each comprise a V-shaped block for holding the metal sample (18) to be tested, a screw handle for adjusting the pressure between the V-shaped block and the metal sample (18) to be tested, the V-shaped block is used for clamping the metal sample 18 to be tested, and the pressure between the V-shaped block and the metal sample 18 to be tested can be adjusted by rotating the screw handle to facilitate mounting and dismounting of the metal sample 18 to be tested ( corresponding to the bench-top clamp further comprising a support block provided with a groove for placing the sample to be tested). It is an adaptable design in the art to secure the support block to the support frame based on the above-described conventional design. 
Jian et al discloses that the first group comprises a fixing portion 6 connected to the work plate 4 and having a receiving space therebetween, a fastening bolt 8 rotatably connected to the fixing portion 6, and a pressing block 7 connected to the fastening bolt 8. Preferably, the fixing portion 6 is detachably connected with the working plate 4. In order to enable a more stable fixation of the metal piece to be tested, the pressing block 7 has a V-shape. This set is used for fixed-field detection of thermoelectric potential of small-sized components, this embodiment 
Therefore it would have been obvious to one of the ordinary skill in the art to have combined the teachings of Jiang et al and Han et al to provide a test fixture with a mechanism to fix a small sample to be tested.
One of the ordinary skill in the art would have been motivated to make this modification, such that different sample sizes can be accommodated for testing.

Regarding dependent claim 18, Jiang et al (CN 105158542 A), Hollman (US 2003/0042921 A1) teach, the portable thermoelectric potential detector according to claim 15.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
Jiang et al further teaches a clamp assembly spatial accommodation fixed part 6, be rotationally connected and the fastening bolt 8 on fixed part 6, the compact heap 7 that is connected with fastening bolt 8.
Han et al (CN 10599619A) discloses a metal thermoelectric potential measuring instrument, which belongs to the same technical field as the present application, wherein (Figures 1, 3 and their description) a table clamp for fixing a small diameter sample is disclosed. Arranging probe assembly units in the form of assembly cassettes is a conventional technique in the art, and providing a clamp for ease of disassembly and assembly comprising a first bracket, a pair of connectors provided on the first bracket, the removable and slidable of the cartridge between the pair of connectors so that the entire cartridge can be removed directly when disassembly is required is an adaptable design in the art, which does not require inventive effort.
Han et al also teaches, probe assembly slidably installed on elements 77 and 73) and removable through screws as shown in figure 2.
Therefore it would have been obvious to one of the ordinary skill in the art to have combined the teachings of Jiang et al and Han et al to provide a test fixture with a mechanism to fix a small sample to be tested.
One of the ordinary skill in the art would have been motivated to make this modification, such that different sample sizes can be accommodated for testing.

Regarding dependent claim 19, Jiang et al (CN 105158542 A), Hollman (US 2003/0042921 A1) teach, the portable thermoelectric potential detector according to claim 15.
Han et al (CN 10599619A) teaches, Described fixing device includes first bracer 5 and second bracer 6, described measurement apparatus includes the first probe assembly 7 and the second probe assembly 8, described control device include feed mechanism 11, force transducer 9, temperature control box temperature controller 12, pressure-measuring device 13, temperature measuring set 14, pressure measuring instrument 15, heating plate temperature controller 16, for data storage and the computer 17 that processes. Described sample stage 2 offers X axis dovetail groove 3 along X-direction, offers Y-axis dovetail groove 4 along Y direction, two dovetail groove distributions in T shape. First bracer 5 and second bracer 6 are slidably disposed in X axis dovetail groove 3, the distance scalable between described first bracer 5 and second bracer 6, to adapt to various sizes of test button to be measured 18. First bracer 5 and second bracer 6 include the V-block for clamping described test button to be measured 18 respectively, for regulating the spiral handle of pressure between described V-block and described test button to be measured 18, described V-block is used for clamping test button 18 to be measured, the pressure between V-block and test button to be measured 18 can be regulated, in order to by the installation and removal of test button 18 to be measured by rotating screw handle. Preferably, first bracer 5 and second bracer 6 adopt polytetrafluoroethyl material to make.
Therefore it would have been obvious to one of the ordinary skill in the art to have combined the teachings of Jiang et al and Han et al to provide a test fixture with a mechanism to fix a small sample to be tested.
.
6. Claims 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (CN 105158542 A, translation provided with the previous office action), Hollman (US 2003/0042921 A1), Han et al (CN 10599619A, translation provided with the previous office action) and in further view of Fischer (US 5969238 A).
Regarding dependent claim 20, Jiang et al (CN 105158542 A), and Hollman (US 2003/0042921 A1) teach the portable thermoelectric potential detector according to claim 15.
Han et al (CN 10599619A) teaches a first bracer 5 and second bracer 6, described measurement apparatus includes the first probe assembly 7 and the second probe assembly 8, described control device include feed mechanism 11, force transducer 9, temperature control box temperature controller 12, pressure-measuring device 13, temperature measuring set 14, pressure measuring instrument 15, heating plate temperature controller 16, for data storage and the computer 17 that processes.
Fischer (US 5969238 A) teaches, (36)   FIG. 4 shows the example of a multi-tip system for use either for sample contacting according to FIG. 2 or for determining the thermal conductivity of a sample in analogy to the so-called "rod" method. In the rod method, an essentially one-dimensional body of the material to be studied is connected at one end to a heat source and at the opposite to a beat sink, so that the thermal conductivity can be calculated from the temperature gradient which develops. The microprobes according to the invention allow a simple transfer of this measurement principle to any desired material and material form. This is achieved in that several, preferably identical, microprobes are placed on a sample with temperature 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Jiang et al and Han et al by providing a calibration unit as taught by Fischer.
One of the ordinary skill would have been motivated to make this modification to record temperature distributions in conductive pathways, applications in scanning thermoelectric microscopy, simultaneous tunnel and thermoelectric microscopy, systems for simultaneous atomic force and thermoelectric microscopy, systems for simultaneous optical near field and thermoelectric microscopy and systems for determining thermophysical properties of a material by time and/or position resolved measurements of temperatures and/or temperature changes, as taught by Fischer.

Regarding dependent claim 21, Jiang et al (CN 105158542 A), Hollman (US 2003/0042921 A1), Han et al (CN 10599619A) and Fischer (US 5969238 A) teach, the portable thermoelectric potential detector according to claim 20.
Han et al (CN 10599619A) further teaches, the calibration unit includes a force calibration assembly and a thermoelectric potential calibration assembly (figure 1); the force calibration assembly includes a force sensor (a force transducer 9 and a force measuring device 13), which has a plug connected with a socket on the bottom of the probe assembly (figure 1); the thermoelectric potential calibration assembly includes a standard copper rod, a material of which is the same as that of the probe (page 4).
Fischer (US 5969238 A) teaches, (36)   FIG. 4 shows the example of a multi-tip system for use either for sample contacting according to FIG. 2 or for determining the thermal conductivity of a sample in analogy to the so-called "rod" method. In the rod method, an essentially one-dimensional body of the material to be studied is connected at one end to a heat source and at the opposite to a beat sink, so that the thermal conductivity can be calculated from the temperature gradient which develops. The microprobes according to the invention allow a simple transfer of this measurement principle to any desired material and material form. This is achieved in that several, preferably identical, microprobes are placed on a sample with temperature gradients to tap the thermoelectric voltages corresponding to the temperature differences. Two microprobes are preferably arranged in a common holder, as known from so-called tip test devices in semiconductor process technology. Microprobes 40A, 40B are preferably built like the microprobes shown in FIG. 1 or FIG. 2. To simplify their calibration, the two microprobes are of identical design. But it is also possible, as an alternative, to use different semiconductors or to 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Jiang et al by providing a calibration unit as taught by Fischer.
One of the ordinary skill would have been motivated to make this modification to record temperature distributions in conductive pathways, applications in scanning thermoelectric microscopy, simultaneous tunnel and thermoelectric microscopy, systems for simultaneous atomic force and thermoelectric microscopy, systems for simultaneous optical near field and thermoelectric microscopy and systems for determining thermophysical properties of a material by time and/or position resolved measurements of temperatures and/or temperature changes, as taught by Fischer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SURESH RAJAPUTRA/
Examiner, Art Unit 2858 

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858